Citation Nr: 0825470	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for diabetes mellitus in a March 2003 
rating decision; the veteran failed to perfect an appeal of 
that decision to the Board.

2.  Evidence received since the March 2003 rating decision, 
which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied a claim of 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has been received since the 
March 2003 rating decision that denied entitlement to service 
connection for diabetes mellitus and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus.  All parties agree that the veteran's diabetes 
mellitus did not manifest during service or within one year 
of service.  Thus, the veteran is seeking service connection 
based on 38 C.F.R. § 3.309(e) which establishes service 
connection for a number of diseases, including type 2 
diabetes, based on exposure to herbicide agents.  The veteran 
served in the Republic of Vietnam, so exposure to herbicide 
agents is presumed.  See 38 C.F.R. § 3.307(a)(6).  However, 
at issue is whether the veteran suffers from type 1 or type 2 
diabetes mellitus.

Before addressing the merits of this appeal, the Board notes 
that in a March 2003 rating decision, the RO denied an 
earlier claim by the veteran for service connection for 
diabetes mellitus, finding that the veteran was not entitled 
to presumptive service connection based on exposure to Agent 
Orange because the veteran suffered from type 1 diabetes, not 
type 2 diabetes.  Copies of that decision and of the 
veteran's right to appeal were mailed to him in March 2003.  

In April 2003, the veteran initiated an appeal of that 
decision to the Board by filing a notice of disagreement.  In 
July 2003, the RO issued a statement of the case.  The next 
correspondence received from the veteran arrived in October 
2005 when the veteran requested that VA reopen his claim.  

In order to perfect his appeal of the March 2003 decision, 
the veteran would have had to file a substantive appeal 
within 60 days of issuance of the statement of the case or 
within one year of the rating decision.  Because the veteran 
failed to perfect his appeal of the March 2003 decision, the 
decision became final.  38 U.S.C.A.  § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim on the basis that the 
veteran was not entitled to presumptive service connection 
based on exposure to herbicide agents because the veteran 
suffered from type 1 diabetes, not type 2.  Thus, for 
evidence in this case to be considered new and material, it 
must raise a reasonable possibility of establishing that the 
veteran suffers from type 2 diabetes.  

Relevant evidence at the time of the March 2003 rating 
decision consisted of the veteran's service treatment 
records, treatment records from Scott and White Hospital from 
1999-2002, treatment records from King's Daughters Hospital 
from 1978 to 1991, and a February 2003 VA examination.  

Records from King's Daughters Hospital show that the veteran 
was first diagnosed in April 1978 after routine blood tests 
done prior to a surgery indicated the condition.  A treatment 
record from December1991 shows a diagnosis of diabetes 
mellitus, type 1.  

Records from Scott and White Hospital include a diagnosis of 
type 2 diabetes mellitus in November 1999; however, other 
notes characterize the veteran's diabetes as type 1.  

The VA examiner who performed the February 2003 VA 
examination diagnosed the veteran with diabetes mellitus type 
1, insulin dependent.  He described the veteran's diabetes as 
"brittle with severe fluctuations of high and low blood 
glucoses."

Evidence added since the March 2003 decision includes an 
October 2005 letter from his endocrinologist at Scott and 
White Hospital, Dr. "J.J.", which states that the veteran 
suffers from insulin deficient type 2 diabetes mellitus.  He 
also submitted an August 2006 letter from his primary care 
physician , Dr. "J.B." which states that the veteran has a 
diagnosis of type 2 diabetes.

This evidence is new, non-cumulative, goes to the reason for 
the RO's denial of the veteran's claim, and raises a 
reasonable possibility of substantiating his claim.  Hence, 
the evidence is new and material and the veteran's claim for 
diabetes mellitus must be reopened.


ORDER

New and material evidence having been received, the veteran's 
application to reopen the previously denied claim for service 
connection for diabetes mellitus is granted.





REMAND

The RO reopened the veteran's claim for service connection 
for diabetes mellitus and again determined that the veteran 
suffered from type 1, not type 2 diabetes.  In reaching that 
conclusion, the RO relied on the February 2003 VA 
examination, as well as a February 2006 VA opinion.  This 
2006 VA opinion was rendered following a review of the record 
and a telephone conversation with the veteran of unspecified 
duration.  The examiner diagnosed the veteran with type 1 
diabetes based on the veteran's one month hospitalization in 
1986 for ketoacidosis after his glucometer malfunctioned and 
he stopped taking insulin because he was unable to accurately 
determine his blood glucose levels.  

The Board has reviewed the claims file and concludes that the 
medical evidence of record is insufficient to allow the Board 
to render a just decision in this matter.

While both Drs. J.J. and J.B. have diagnosed the veteran with 
type 2 diabetes, neither has provided a rationale for his 
conclusion.  Without providing any explanation for why they 
have determined that the veteran's diabetes is type 2, not 
type 1, their opinions have little merit.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (concluding that a medical 
opinion not supported by clinical data or other rationale is 
purely speculative). 

The VA examiner who performed the February 2003 examination 
concluded that the veteran has type 1 diabetes.  He then 
stated, "[The veteran's] diabetes mellitus is known to be 
brittle with severe fluctuations of low and high blood 
glucoses."  It is unclear to the Board whether this 
statement was intended merely as a further description of the 
veteran's symptoms or was intended as a rationale for the 
examiner's diagnosis.  If severe fluctuations of low and high 
blood glucoses are characteristic of type 1 diabetes, but not 
of type 2 diabetes, the examiner has failed to explain this 
in his opinion.  Thus, the Board is again left with a medical 
opinion unsupported by any clinical data or rationale.

Finally, the examiner who provided the February 2006 opinion 
which concluded that the veteran suffers from type 1 diabetes 
offered as his sole rationale a hospitalization for 
ketoacidosis over twenty years ago which occurred when the 
veteran's glucometer malfunctioned.  The examiner states that 
type 1 diabetes is "ketosis prone", but he does not note 
any other incidents of ketoacidosis in the veteran's medical 
history.  Thus, the glucometer malfunction and resulting 
illness appears to the Board to be an unfortunate, but 
isolated incident.  While type 1 diabetes may be "ketosis 
prone", it is not clear to the Board whether ketoacidosis 
occurs only in cases of type 1 diabetes or can occur in cases 
of type 2 diabetes as well.  Without such an explanation, the 
Board cannot determine the significance of the veteran's 1986 
hospitalization.  

In conclusion, if there are diagnostic tests that can 
determine conclusively whether the veteran suffers from type 
1 or type 2 diabetes mellitus, there is no evidence that they 
have been performed.  If there are symptoms that are 
characteristic of one type of diabetes but not the other, the 
presence or absence of these symptoms has not been discussed 
by any physician.  The medical opinions of record provide 
either no rationale or an insufficient rationale.  Without 
more evidence, the Board has no basis for determining what 
weight to give to any of the medical opinions and cannot 
reach a fair and reasoned decision.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an in person 
examination by an endocrinologist, 
internist, or other physician specializing 
in diabetes (if possible).  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner and the examiner must annotate 
the examination report that the claims 
folder was reviewed.  

Any necessary diagnostic tests should be 
conducted and all clinical findings 
reported in detail.  

The examiner is asked to state whether it 
is more likely than not that the veteran 
suffers from type 2 diabetes.  The 
examiner must provide a rationale for any 
opinion stated, including the clinical 
basis for his or her determinations.  

2.  When the requested development has 
been completed, ensure compliance with the 
requested action and review the case on 
the basis of the additional evidence.  If 
the benefit sought is not granted, provide 
the veteran a supplemental statement of 
the case and afford him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Indeed, the 
veteran is strongly encouraged to do so.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


